DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  Line 3 reading “a lumen” should read --the lumen--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (USPGPub 2016/0331645) in view of Ikeda et al. (USPN 5,346,469).

Re Claim 1, Bagwell discloses a system for use in a medical procedure involving a vascular space (Bagwell Figs. 4 and 12B; ¶ 0165 and 0241), comprising: a catheter (39) having a proximal end, a distal end adapted for insertion in the vascular space, and a lumen (41) adapted 
	Ikeda discloses a transducer (1, 2) (Ikeda Fig. 1A) comprising adapted for removably connecting to a catheter (6) for contacting the fluid in the lumen (Ikeda Fig. 6 - connection at element 35) to aid in emulsifying and crushing debris via aiding in transmission of ultrasonic vibration (Ikeda Col. 4 Line 56 to Col. 5 Line 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the transducer of Bagwell to be adapted for removably connecting to the catheter for contacting the fluid in the lumen as disclosed by Ikeda to aid in emulsifying and crushing debris via aiding in transmission of ultrasonic vibration. Bagwell also fails to disclose the transducer having a passage extending therethrough, a suction generator removably coupled to the transducer, the suction generator configured for fluid communication with the lumen via the passage through the transducer, the suction generator configured to generate a negative pressure in the lumen of the catheter, wherein the cleaning apparatus is configured to use the negative pressure to remove any debris from the obstruction in the lumen of the catheter.
	Ikeda discloses a catheter system (Ikeda Fogs. 1A-2B) comprising a transducer (1, 2) and a suction generator (53), the transducer having a passage (4) extending therethrough (as seen in Ikeda Fig. 1A); the suction generator (53) removably coupled to the transducer (1, 2) (at suction nipple 12), the suction generator (53) configured for fluid communication with a lumen 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cleaning apparatus of Bagwell to have a transducer with a passage extending therethrough as disclosed by Ikeda for improving the field of vision during a medical procedure by reducing axial tubing. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cleaning apparatus of Bagwell to include a suction generator removably coupled to the transducer, the suction generator configured for fluid communication with the lumen via the passage through the transducer, the suction generator configured to generate a negative pressure in the lumen of the catheter, said configuration as disclosed by Ikeda for clearing out an obstructed lumen of the catheter by providing negative pressure therein, wherein Bagwell in view of Ikeda results in a cleaning apparatus configured to use negative pressure to remove any debris from the obstruction in the lumen of the catheter.

Re Claim 12, Bagwell in view if Ikeda disclose all of the limitations of Claim 1. Bagwell discloses a transducer (77 - as shown in Fig. 12B embodiment or as described at ¶ 0232 of 

Re Claim 13, Bagwell in view if Ikeda disclose all of the limitations of Claim 12. Bagwell discloses wherein the housing (113) includes a power source for powering the device (Bagwell ¶ 0230).

Re Claim 14, Bagwell in view if Ikeda disclose all of the limitations of Claim 12. Bagwell discloses wherein the housing (1 - embodiment of Fig. 12B) includes an ultrasound generator (78) for creating reciprocating motion in a stem attachment (82) (Bagwell ¶ 0204-0205 - wherein the embodiment of Figs. 18A-19 also discloses an ultrasonic generator, e.g. piezoelectric motor). 

Re Claim 24, Bagwell discloses an apparatus for use in clearing an obstruction in a lumen (41) of a catheter (39) during a medical procedure involving a vascular space (Bagwell Figs. 4 and 12B; ¶ 0165 and 0241), the catheter (39) having a proximal end, a distal end adapted for insertion in the vascular space, and the lumen (41) adapted for communicating a fluid between the distal end and the proximal end, the apparatus comprising: a transducer (77) adapted for transmitting ultrasound energy through the fluid in the lumen (41) for dissolving an obstruction 
	Ikeda discloses a transducer (1, 2) (Ikeda Fig. 1A) comprising adapted for removably connecting to a catheter (6) for contacting the fluid in the lumen (Ikeda Fig. 6 - connection at element 35) to aid in emulsifying and crushing debris via aiding in transmission of ultrasonic vibration (Ikeda Col. 4 Line 56 to Col. 5 Line 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the transducer of Bagwell to be adapted for removably connecting to the catheter for contacting the fluid in the lumen as disclosed by Ikeda to aid in emulsifying and crushing debris via aiding in transmission of ultrasonic vibration. Bagwell also fails to disclose the transducer having a passage extending therethrough; and a suction generator removably coupled to the transducer, the suction generator configured for fluid communication with the lumen via the passage through the transducer, the suction generator configured to generate a negative pressure in the lumen of the catheter, wherein the apparatus is configured to use the negative pressure to remove any debris from the obstruction in the lumen of the catheter.
	Ikeda discloses a catheter system (Ikeda Figs. 1A-2B) comprising a transducer (1, 2) and a suction generator (53), the transducer having a passage (4) extending therethrough (as seen in Ikeda Fig. 1A); the suction generator (53) removably coupled to the transducer (1, 2) (at suction nipple 12), the suction generator (53) configured for fluid communication with a lumen via the passage (4) through the transducer (1, 2), the suction generator (53) configured to generate a negative pressure in the lumen of the catheter wherein the system is configured to use the negative pressure to remove any debris from the lumen of the catheter (Ikeda Col. 4 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cleaning apparatus of Bagwell to have a transducer with a passage extending therethrough as disclosed by Ikeda for improving the field of vision during a medical procedure by reducing axial tubing. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cleaning apparatus of Bagwell to include a suction generator removably coupled to the transducer, the suction generator configured for fluid communication with the lumen via the passage through the transducer, the suction generator configured to generate a negative pressure in the lumen of the catheter, said configuration as disclosed by Ikeda for clearing out an obstructed lumen of the catheter by providing negative pressure therein, wherein the device of Bagwell in view of Ikeda results in a cleaning apparatus configured to use negative pressure to remove any debris from the obstruction in the lumen of the catheter.

Claims 2-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (USPGPub 2016/0331645) in view of Ikeda et al. (USPN 5,346,469) as applied to Claim 1 above, and further in view of Nita et al. (USPGPub 2019/0059920).

Re Claim 2, Bagwell in view of Ikeda disclose all of the limitations of Claim 1. However, Bagwell in view of Ikeda fail to disclose wherein the catheter comprises at the proximal end a first port for receiving the transducer. Nita discloses an ultrasonic device (Nita Figs. 1 and 2) comprising a transducer (14) and a catheter (10), wherein the catheter (10) comprises at a proximal end (41) a first port (47) for receiving the transducer (14), the configuration for transmitting vibrational energy from transducer (14) to a wave guide (24) placed in the catheter (10) (Nita ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the proximal end of the catheter of Bagwell in view of Ikeda to comprise a first port for receiving the transducer, as disclosed by Nita wherein such a configuration transmits vibrational energy from the transducer to a wave guide placed in the catheter. 

Re Claim 3, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 2. Bagwell fails to disclose wherein the transducer comprises a head for positioning in the first port for contacting the fluid in the lumen of the catheter. Ikeda discloses a transducer (1, 2) (Ikeda Fig. 1A) comprising a head (2-1) (Ikeda Annotated Fig. 6 below) for positioning in a first port (6-1) for contacting the fluid in the lumen of the catheter (6) to aid in emulsifying and crushing debris via aiding in transmission of ultrasonic vibration (Ikeda Col. 4 Line 56 to Col. 5 Line 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the transducer of Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita to comprise a head for positioning in the first port for 


    PNG
    media_image1.png
    360
    400
    media_image1.png
    Greyscale


Re Claim 4, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 2. Bagwell further discloses wherein the transducer (77) comprises a wave guide (26, 28) for passing into the first port (Bagwell ¶ 0174-0177, 0204-0205; Figs. 4 and 12B).

Re Claim 5, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 4. Bagwell discloses wherein the wave guide (26, 28) comprises a tube (26) (Bagwell ¶ 0174-0177, 0204-0205; Figs. 4 and 12B).

Re Claim 6, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 4. Bagwell discloses wherein the wave guide (26, 28) is a single use component (Bagwell ¶ 0174-0177, 0204-0205; Figs. 4 and 12B - wherein the wave guide can be detached and discarded from clearing stem attachment 82).

Re Claim 7, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 4. Bagwell discloses wherein the wave guide (26, 28) is removably connected to the transducer (77) (Bagwell ¶ 0174-0177, 0204-0205; Figs. 4 and 12B - wherein the wave guide can be detached from clearing stem attachment 82).

Re Claim 8, Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita disclose all of the limitations of Claim 4. Bagwell in view of Ikeda fail to disclose wherein a length of the wave guide is substantially similar to a length of the lumen. Nita discloses a wave guide (24) wherein a length of the wave guide (24) is substantially similar to a length of the lumen (21) of the catheter (10) for transmitting ultrasonic energy to through the entire length of the catheter (Nita ¶ 0027-0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the wave guide of Bagwell in view of Ikeda as applied to Claim 1 above and further in view of Nita to have a length substantially similar to a length of the lumen as disclosed by Nita for transmitting ultrasonic energy to through the entire length of the catheter.

Re Claim 9, Bagwell in view of Ikeda disclose all of the limitations of Claim 1. Bagwell in view of Ikeda do not disclose wherein the transducer is connected directly to the catheter. Nita discloses an ultrasonic device (Nita Figs. 1 and 2) comprising a transducer (14) and a catheter (10), wherein the transducer (14) is connected directly to the catheter (10), the configuration for transmitting vibrational energy from transducer (14) to a wave guide (24) placed in the catheter (10) (Nita ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the transducer of Bagwell in view of Ikeda to be connected directly to the catheter as disclosed by Nita, the configuration for transmitting vibrational energy from transducer to a wave guide placed in the catheter.

Re Claim 11, Bagwell in view of Ikeda disclose all of the limitations of Claim 1. Bagwell in view of Ikeda do not disclose wherein the catheter comprises a first port for associating with the transducer and a second port for communicating the fluid to the catheter. Nita discloses an ultrasonic device (Nita Figs. 1 and 2) comprising a transducer (14) and a catheter (10), the catheter (10) comprising a first port (47) for associating with the transducer (14) and a second port (13) for communicating fluid to the catheter, the configuration for transmitting vibrational energy from transducer (14) to a wave guide (24) placed in the catheter (10) while providing irrigation fluid through the catheter (10) (Nita ¶ 0025, 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the catheter of Bagwell in view of Ikeda to comprise a first port for associating with the transducer and a second port for communicating the fluid to the catheter, .

Claims 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (USPGPub 2016/0331645) in view of Ikeda et al. (USPN 5,346,469) as applied to Claim 1 above, and further in view of Lareau (USPGPub 2011/0172642).

Re Claims 15-17: Bagwell in view of Ikeda disclose all of the limitations of Claim 1. Bagwell in view of Ikeda do not explicitly disclose wherein the catheter comprises a PICC, wherein the catheter comprises a hemodialysis catheter, or wherein the catheter comprises an implantable port. Lareau discloses means to minimize, prevent, disrupt, and/or treat occlusion in PICCs, hemodialysis catheters, or implantable ports. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have applied the transducer of Bagwell in view of Ikeda to PICCs, hemodialysis catheters, or implantable ports to minimize, prevent, disrupt, and/or treat occlusion as disclosed by Lareau. Furthermore, under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. One of ordinary skill in the art at the effective filing date of the present invention would have applied the apparatus of Bagwell in view of Ikeda to PICCs, hemodialysis catheters, or implantable ports wherein application of the apparatus of .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (USPGPub 2016/0331645) in view of Nita et al. (USPGPub 2019/0059920).

Re Claim 18, Bagwell discloses an apparatus for use in clearing an obstruction in a lumen of a catheter (39) during a medical procedure involving a vascular space (Bagwell Figs. 4 and 12B; ¶ 0165 and 0241), the catheter (39) having a tubular body (41) (as seen in Bagwell Fig. 4), a catheter proximal end, and a catheter distal end adapted for insertion in the vascular space, the apparatus comprising: a transducer (77), the transducer (77) configured to deliver ultrasound energy to the tubular body (41), wherein the tubular body (41) is configured to receive the ultrasound energy thereby breaking up the obstruction in the lumen of the catheter (39) (Bagwell ¶ 0169, 0178). However, Bagwell does not disclose the transducer adapted for removably and directly connecting to the catheter proximal end of the tubular body. 
	Nita discloses an ultrasonic device (Nita Figs. 1 and 2) comprising a transducer (14) and a catheter (10), wherein the transducer (14) is adapted for removably and directly connecting to the catheter proximal end of the tubular body, the configuration for transmitting vibrational energy from transducer (14) to a wave guide (24) placed in the catheter (10) (Nita ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the transducer of Bagwell be adapted for removably and directly connecting to the catheter proximal end of the tubular body, the 

Re Claim 19, Bagwell in view of Nita disclose all of the limitations of Claim 18. Bagwell discloses the transmission of ultrasound energy through the tubular body (41) for dissolving the obstruction in the lumen therein (Bagwell ¶ 0169, 0178). However, Bagwell fails to disclose wherein the transducer includes a horn adapted for removably and directly connecting to the catheter. Nita discloses an ultrasonic device (Nita Figs. 1 and 2) comprising a transducer (14) and a catheter (10), wherein the transducer (14) includes a horn (distal end of transducer 14 configured to be placed in portion 47, as seen in Nita Fig. 1) adapted for removably and directly connecting to the catheter (10), the configuration for transmitting vibrational energy from transducer (14) to a wave guide (24) placed in the catheter (10) (Nita ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the transducer of Bagwell comprise a horn adapted for removably and directly connecting to the catheter, the configuration as disclosed by Nita for transmitting vibrational energy from transducer to a wave guide placed in the catheter.

Response to Arguments
Applicant’s arguments with respect to Claims 1-9, 11-19 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783           
03/15/2021